At the time of the preparation and filing of the majority and minority opinions herein, the members of the Court were not informed of the Act of the General Assembly approved May 28, 1940, referred to in the order of the majority of the Court on the petition for rehearing.
However, upon consideration thereof we do not think that it and its enactment should affect the conclusion reached by us in our dissent from the opinion of the majority of the Court; hence it is our view that a rehearing of the case should be granted.